Opinion issued January 12, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-15-00584-CV
                             ———————————
                         LORENZO WALKER, Appellant
                                           V.
                HOUSTON COMMUNITY COLLEGE, Appellee



                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-45866


                           MEMORANDUM OPINION

      Appellant, Lorenzo Walker, has filed a motion for voluntary dismissal of his

appeal, stating that he has filed a notice of non-suit with prejudice in the trial court,

and further requests that all costs and fees be assessed against the party incurring the

same. See TEX. R. APP. P. 42.1(a)(1), (d). Although the motion states that appellee
is unopposed to this motion, the motion does not contain a certificate of conference,

but does have a certificate of service on the appellee’s counsel, and more than ten

days have passed with no response filed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

No other party has filed a notice of appeal and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion to dismiss and request for costs to be taxed

against the party who incurred the same, and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), (d), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2